 
 
I 
108th CONGRESS 2d Session 
H. R. 4835 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2004 
Mr. Pombo (for himself, Mr. Calvert, Mrs. Wilson of New Mexico, and Mr. Pearce) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To establish a water supply enhancement demonstration program, including the demonstration of desalination, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Quality Water Supply Enhancement Act. 
2.PurposesThe purposes of this Act are— 
(1)to provide for the development of economically viable advanced water supply enhancement demonstration projects, including desalination, that would— 
(A)substantially improve access to existing water supplies; and 
(B)provide access to untapped water sources; 
(2)to facilitate the widespread commercialization of newly developed water supply for use in real-world applications;  
(3)to provide objective analyses of water supply policies; and 
(4)to facilitate collaboration among Federal agencies in the development of advanced water supply demonstration projects, including desalination. 
3.DefinitionsIn this Act: 
(1)Advisory panelThe term Advisory Panel means the Water Supply Advisory Panel established under section 5(a). 
(2)Regional centerThe term Regional Center means the Regional Center referenced in the National Water Supply Technology Program White Paper, with a specific region of the nation and a specific water theme as designated under section 6(b). 
(3)InstituteThe term Institute means the Water Supply Policy Institute designated by section 8(a). 
(4)ProgramThe term program means the water supply program established under section 4(a). 
(5)Program coordinatorThe term Program Coordinator means the lead Facility as described in the National Water Supply Technology Program White Paper. 
(6)SecretaryThe term Secretary means the Secretary of the Interior. 
(7)Water resource agenciesFederal agencies, as identified in the Interagency Consortium, developed by the Bureau of Reclamation, for Desalination and Membrane Separation. 
(8)Water supply enhancement 
(A)In generalThe term water supply enhancement means a demonstration project, including desalination, designed to improve water quality or make more efficient use of existing water sources. 
(B)InclusionsThe term water supply enhancement includes demonstration projects for— 
(i)reducing water consumption in the production or generation of energy; 
(ii)desalination and related concentrate disposal; 
(iii)water reuse; 
(iv)contaminant removal; 
(v)agriculture, industrial, and municipal efficiency; and 
(vi)water monitoring and systems analysis. 
4.Desalination and water supply enhancement demonstration program 
(a)EstablishmentThe Secretary shall, in coordination with the Water Resource Agencies, and the Program Coordinator, establish a desalination and advanced water supply enhancement demonstration program and fund demonstration projects for the development and commercialization of, advanced water supply demonstration projects, including desalination. The Secretary shall be responsible for coordinating the Water Resource Agencies activities authorized under this Act. 
(b)Program coordinator 
(1)In generalThe program shall be carried out by the Secretary, in coordination with the Water Resources Agencies and the Program Coordinator. 
(2)DutiesIn carrying out the program, the Program Coordinator, in consultation with the Secretary and Water Resource Agencies, shall— 
(A)construct a facility at the office of the Program Coordinator for administering the program; 
(B)establish budgetary and contracting procedures for the program; 
(C)perform any administrative duties relating to the program; 
(D)administer funds under section 7; 
(E)conduct peer review of water supply enhancement demonstration proposals and research results; 
(F)create a water supply enhancement demonstration roadmap to— 
(i)identify the best water supply demonstration projects; and 
(ii)make determinations about which water supply demonstration projects would most substantially improve the use of existing water supplies; 
(G)coordinate budgets for demonstration projects at Regional Centers; 
(H)coordinate research carried out under the program; 
(I)perform annual evaluations of demonstration projects and the progress made by Regional Centers; 
(J)establish a water supply demonstration transfer program— 
(i)to identify commercially promising water supply demonstration projects; and 
(ii)to facilitate prototyping of, business planning for, regulatory acceptance of, and full commercialization of promising water supply demonstration projects through— 
(I)project facilities; 
(II)industry consortia; and 
(III)collaboration with commercial financing organizations; 
(K)establish procedures and criteria to periodically assess Regional Centers under section 6(f)(2);  
(L)establish procedures for providing information to the public on the results of demonstration projects conducted under the program; and 
(M)implement cross-cutting research to develop sensor and monitoring systems for water and energy efficiency and management. 
5.Water supply advisory panel 
(a)EstablishmentThe Program Coordinator, in consultation with the Secretary, shall establish an advisory panel, to be known as the Water Supply Advisory Panel, to advise the Program with respect to— 
(1)the direction of the program; 
(2)reviewing the performance of any demonstration project carried out using amounts made available under the program; 
(3)facilitating the commercialization of the water supply demonstration successes developed under the program; and 
(4)evaluating water policy. 
(b)MembershipThe Advisory Panel shall include members, with interest and expertise in water supply demonstration projects, that represent— 
(1)industry; 
(2)educational institutions; 
(3)the Federal Government; 
(4)nongovernmental organizations; 
(5)international water technology institutions; and 
(6)the Regional Centers. 
6.Regional centers in water supply enhancement 
(a)In generalA Regional Center shall partner with one or more universities from the region, that shall be eligible for funding under section 7(a) to conduct demonstration projects on specific advanced water supply enhancement projects. 
(b)Initial regional centersThe Regional Centers as identified in the National Water Supply Technology Program White Paper, shall be grouped by region and theme, including, but not limited to the following: 
(1)Northeast regionReducing water quality impacts from power plant outfall and decentralized water treatment. 
(2)Central atlantic regionProduced water purification and use for power production and water reuse for mega-cities. 
(3)Southeast regionShallow aquifer conjunctive water use; energy reduction for sea water desalination and membrane demonstration project development. 
(4)Midwest regionWater efficiency in manufacturing and energy reduction in wastewater treatment. 
(5)Central regionCogeneration of nuclear power and water, energy systems for pumping irrigation and mining water reuse. 
(6)West regionConjunctive management of hydropower and water; and watershed management. 
(7)Southwest regionWater for power production in arid environments; energy reduction and waste disposal for brackish desalination; high water and energy efficiency in arid agriculture; and transboundary water management. 
(8)Pacific regionPoint of use technology to reduce water treatment and conveyance energy; co-located energy production and water treatment; and water reuse for agriculture. 
(c)Selection of university partnersIn consultation with the Program Coordinator and the Advisory Panel, each Regional Center, within 6 months after the date of enactment of this Act, shall select a primary university partner and may nominate additional university partners. 
(d)Operational proceduresNot later than 1 year after the date of enactment of this Act, each Regional Center shall submit to the Program Coordinator operational procedures for such Regional Center. 
(e)Additional regional centersSubject to approval by the Advisory Panel, the Program Coordinator may, not sooner than 5 years after the date of enactment of this Act, designate not more than 4 additional Regional Centers if the Program Coordinator determines that there are additional water supply technologies that need to be researched. 
(f)Period of designation 
(1)In generalA designation under subsection (b), subsection (c), or subsection (d) shall be for a period of 5 years. 
(2)AssessmentA Regional Center shall be subject to periodic assessments in accordance with procedures and criteria established under section 4(b)(2)(K). 
(3)RenewalAfter the initial period under paragraph (1), a designation may be renewed for subsequent 5-year periods in accordance with procedures and criteria established under section 4(b)(2)(K). 
(4)Probation, termination, or nonrenewal 
(A)In generalBased on a periodic assessment conducted under paragraph (2) and after review by the Secretary and Water Resource Agencies, the Secretary may determine not to renew the designation of a Regional Center. 
(B)TerminationIn coordination with the Water Resources Agencies, the Secretary may terminate or choose not to renew the designation of a Regional Center. 
(g)Executive directorA Regional Center shall be administered by an executive director. 
(h)Publication of research resultsA Regional Center shall periodically publish the results of any research carried out under the program in appropriate peer-reviewed journals. 
7.Program funding 
(a)Funding to regional centers 
(1)In generalThe Program Coordinator, in coordination with the Secretary, and Water Resource Agencies, shall provide funding to the Regional Center subject to the provisions of section 10(b) to carry out demonstration projects identified in section 6(b) in coordination with other Regional Centers without cost-share requirements. 
(2)DistributionOf the funds made available to each Regional Center, 50 percent shall be distributed to regional university partners. Funds distributed to university partners within the region shall be distributed following a plan developed and included in the Regional Center’s operational procedures developed under section 6(d) without cost-share requirements. 
(b)Open-call funding 
(1)In generalThe Program Coordinator, in coordination with the Secretary, and Water Resource Agencies, shall provide competitive funding mechanisms to eligible institutions and individuals for water supply demonstration projects. 
(2)Eligible collaborative institutionsEach of the following are eligible for funding under paragraph (1): 
(A)Nongovernmental organizations. 
(B)Department of Energy National Laboratories. 
(C)Private corporations. 
(D)Industry consortia. 
(E)Universities or university consortia. 
(F)Any other entity with expertise in the conduct of research on water supply technologies. 
(G)International research consortia. 
(3)Distribution of fundsOf the funds allotted for the program funding, the following percentages and restrictions apply: 
(A)Nongovernmental organizationsNo less than 15 percent and no more than 25 percent of the total funds shall be provided as block funding to nongovernmental organizations subject to a 50 percent nonprogram cost share that then may be redistributed by the nongovernmental organization along with non-program matching funds for individual projects. 
(B)National laboratoriesNo less than 20 percent and no more than 30 percent of the total funds shall be provided to support individual projects from Department of Energy National Laboratories without matching fund requirements. 
(c)Federal agenciesNo less than 15 percent and no more than 25 percent of the total funds shall be provided to support individual projects that are recommended by at least one other Federal Agency that is providing at least a 50 percent funding match. 
(d)Other entitiesThe remainder of funds may be provided to support individual projects subject to a 25 percent nonprogram cost share.  
(e)Term of grant 
(1)In generalExcept as provided in paragraph (2), funds provided under this section shall be for a term of 2 years. 
(2)RenewalThe Program Coordinator, in consultation with the Secretary, and Water Resource Agencies, may renew demonstration project financing for up to 2 additional years as appropriate.  
(f)ReportingOrganizations receiving funding under this section shall report on a bi-annual basis the results and status of research projects undertaken with funds from this Act. 
(g)Treatment of fundsAmounts received under funding provided to a non-Federal entity by this program shall be considered to be non-Federal funds when used as matching funds by the non-Federal entity toward a Federal cost-shared project outside this program. 
(h)CriteriaThe Program Coordinator, in coordination with the Secretary, and Water Resource Agencies, shall establish criteria for the submission and review of grant applications and the provision of funds under this section. 
(i)Cost-sharing requirementA National Laboratory that receives funding under this section shall not be subject to a cost-sharing requirement. 
8.National water supply policy institute 
(a)DesignationThe Utton Center at the University of New Mexico Law School is designated as the National Water Policy Institute. 
(b)DutiesThe Institute shall— 
(1)perform objective research on relevant water, regulations, and policy pertinent to this Act; 
(2)provide policy alternatives to increase national and international water supplies; 
(3)consult with the Regional Centers, industry, municipalities, nongovernmental organizations, other participants of the program, and any other interested persons, with priority for consultation services to be given to participants in the program; and 
(4)conduct an annual water policy seminar to provide information on demonstration projects carried out or funded by the Institute. 
(c)PartnershipsThe Institute may enter into partnerships with other institutions to assist in carrying out the duties of the Institute under subsection (b). 
(d)Executive directorThe Institute shall be administered by an executive director, subject to approval by the Program Coordinator. 
9.Reports 
(a)Reports to program coordinatorAny Regional Center, or collaborative institution that receives funding under section 7 shall submit to the Program Coordinator an annual report on activities carried out using amounts made available under this Act during the preceding fiscal year. 
(b)Report to congressNot later than 3 fiscal years after the date of enactment of this Act and every 5 years thereafter, the Program Coordinator shall submit to the Secretary, and other Water Resource Agencies, and Congress a report that describes the activities carried out under this Act. 
10.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to the Secretary, and Water Resource Agencies, for each of fiscal years 2005 through 2009— 
(1)for the construction of a facility under section 4(b)(2)(A), $20,000,000; 
(2)for the administration of the program by the Program Coordinator and for administration of the facility constructed under section 4(b)(2)(A), $5,000,000;  
(3)for demonstration projects carried out under the program, $200,000,000; and 
(4)for Regional Centers to administer funding and to update, maintain, and operate the facilities, as necessary, $7,500,000. 
(b)AllocationOf amounts made available under subsection (a)(3) for a fiscal year— 
(1)not more than the lesser of $10,000,000 or 5 percent shall be made available to each Regional Center designated by section 6(b) or under section 6(e) as block funding following the funding procedures in section 7(a); 
(2)not more than the lesser of $10,000,000 or 5 percent shall be made available for the Institute designated by section 8(a); 
(3)at least 15 percent shall be made available for demonstration projects implemented under section 4(b)(2)(J); and 
(4)at least 30 percent shall be made available for the open-call funding program described in section 7(b). 
 
